DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the beam” twice.  This is indefinite in that it is unclear which beam is being referred to.  The Examiner notes that claim 20 is similar to claim 9 where that claim uses the recitation of “the excitation beam” twice.
For the purpose of examination, the recitations in claim 20 of “the beam” will be interpreted as “the excitation beam”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Pub. 2020/0019049).
As to claim 1, Liu discloses an illumination system (Figs. 11 and 12;  100G illumination system), comprising: an excitation light source (110 excitation light source), a wavelength converting element (140 wavelength conversion device), and a region-based light splitter (120 first light splitting element), wherein: the excitation light source (110) provides an excitation beam (L1 first sub-beam+L2 second sub-beam), the wavelength converting element (140) is disposed on a transmission path of the excitation beam (L1+L2 first sub-beam and second sub-beam respectively) to convert the excitation beam (L1+L2) into an excited beam (L3 first conversion beam), and the region-based light splitter (120) is disposed on the transmission path of the excitation beam (L1+L2) and comprises at least one first region (122 first zone) and at least one second region (124 second zone), the at least one first region (122) reflects the excitation beam (0044) and allows the excited beam (L3) to pass through (0044), the at least one second region (124) allows the excitation beam (L2) and the excited beam to pass through (0044) (Fig. 12), and the excitation beam (L1+L2) reflected by the region-based light splitter (120) is transmitted toward (see Fig. 12) the wavelength converting element (140).  

As to claim 5, Liu discloses wherein the region-based light splitter (120) is located between (between in the sense of transmission light path) the excitation light source (110) and the wavelength converting element (140).

As to claim 6, Liu discloses further comprising a light splitting assembly (150 light filtering device) disposed on a transmission path of the excited beam (L2; See Fig. 12) to reflect the excited beam (Fig. 12; 0035).  

As to claim 12, Liu discloses a projection apparatus (Fig. 12; 10G projection device), comprising an illumination system (100G illumination system), at least one light valve (50 light valve), and a projection lens (60 lens module), wherein: the illumination system (100G) provides an illumination beam (Lb illumination beam) and comprises an excitation light source (110 excitation light source), a wavelength converting element (140 wavelength conversion element), and a region-based light splitter (120 first light splitting element), wherein: the excitation light source (110) provides an excitation beam (L1+L2 first sub-beam and second sub-beam respectively;), the wavelength converting element (140) is disposed on a transmission path of the excitation beam (L1) to convert the excitation beam into an excited beam (at least L3), and the region-based light splitter (120) is disposed on the transmission path of the excitation beam (L1+L2) and comprises at least one first region (122 first zone) and at least one second region (124 second zone), the at least one first region (122) reflects the excitation beam (L1) and allows the excited beam to pass through (see Fig. 12), the at least one second region (124) allows the excitation beam (L2) and the excited beam to pass through (Fig. 12), the excitation beam (L1; Fig. 12) reflected by the region-based light splitter (120) is transmitted toward the wavelength converting element (140), and the illumination beam (Lb) comprises the excitation beam (L1+L2) and the excited beam (0027 combination thereof); the at least one light valve (50) is disposed on a transmission path (Fig. 12) of the illumination beam (Lb) to convert the illumination beam (Lb) into an image beam (LI image beam), and the projection lens (60 lens module) is disposed on a transmission path of the image beam (LI) and projects the image beam (LI/LP projection beam) out of the projection apparatus (10G).  

As to claim 16, Liu discloses wherein the region-based light splitter (120) is located between (between in the sense of the transmission light path) the excitation light source (110) and the wavelength converting element (140).

As to claim 17, Liu discloses further comprising a light splitting assembly (150 light filtering device) disposed on a transmission path of the excited beam (at least L3; See Fig. 12) to reflect the excited beam (Fig. 12; 0035).  
Allowable Subject Matter
Claims 2-4, 7-11, 13-15 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art fails to teach or suggest the illumination system, wherein a number of the at least one first region of the region-based light splitter is one, the at least one second region is located at a center position of the region-based light splitter, and the first region surrounds the at least one second region, in combination with the remaining limitations of the claim.
Regarding claim 3, the prior art fails to teach or suggest the illumination system, wherein a number of the at least one second region of the region-based light splitter is two, the two second regions are symmetric to a geometric symmetric axis of the region-based light splitter, and the at least one first region surrounds the two second regions, in combination with the remaining limitations of the claim.
Regarding claim 4, the prior art fails to teach or suggest the illumination system, wherein the region-based light splitter is rectangular, a number of the at least one first region is two, a number of the at least one second region is one, and the second region is located between the two first regions, in combination with the remaining limitations of the claim.
Regarding claim 7, the prior art fails to teach or suggest the illumination system, further comprising a quarter-wave plate disposed on the transmission path of the excitation beam to convert a polarizing direction of the excitation beam, wherein the light splitting assembly comprises a polarization light splitting element, in combination with the remaining limitations of the claim.
Regarding claim 9, the prior art fails to teach or suggest the illumination system, wherein the wavelength converting element allows the excitation beam to pass through, and the light splitting assembly comprises a light splitting element allowing the excitation beam to pass through and reflecting the excited beam, in combination with the remaining limitations of the claim.
Regarding claim 11, the prior art fails to teach or suggest the illumination system, further comprising a reflecting element disposed on the transmission path of the excitation beam and a transmission path of the excited beam and reflecting the excitation beam and the excited beam, wherein the wavelength converting element is a transmissive optical element , in combination with the remaining limitations of the claim.
Regarding claim 13, the prior art fails to teach or suggest the projection apparatus, wherein a number of the at least one first region of the region-based light splitter is one, the at least one second region is located at a center position of the region-based light splitter, and the first region surrounds the at least one second region, in combination with the remaining limitations of the claim.
Regarding claim 14, the prior art fails to teach or suggest the projection apparatus, wherein a number of the at least one second region is two, the two second regions are symmetric to a geometric symmetric axis of the region-based light splitter, and the at least one first region surrounds the two second regions, in combination with the remaining limitations of the claim.
Regarding claim 15, the prior art fails to teach or suggest the projection apparatus, wherein the region-based light splitter is rectangular, a number of the at least one first region is two, a number of the at least one second region is one, and the second region is located between the two first regions, in combination with the remaining limitations of the claim. 
Regarding claim 18, the prior art fails to teach or suggest The projection apparatus, wherein the illumination system further comprises a quarter-wave plate disposed on the transmission path of the excitation beam to convert a polarizing direction of the excitation beam, and the light splitting assembly comprises a polarization light splitting element, in combination with the remaining limitations of the claim.
Regarding claim 20, the prior art fails to teach or suggest the projection apparatus, wherein the wavelength converting element allows the beam to pass through, and the light splitting assembly comprises a light splitting element allowing the beam to pass through and reflecting the excited beam, in combination with the remaining limitations of the claim.
Regarding claim 21, the prior art fails to teach or suggest the projection apparatus, wherein the light splitting assembly comprises a light splitting element and a reflecting element, the light splitting element comprises a light splitting region and a semi-reflective region adjacent to the light splitting region, the light splitting region of the light splitting element allows the excitation beam to pass through and reflects the excited beam, the semi-reflective region allows a portion of the excitation beam to pass through, reflects another portion of the excitation beam, and reflects the excited beam, and the reflecting element reflects an arbitrary beam transmitted through the semi-reflective region, wherein a number of the at least one second region of the region-based light splitter is two, the light splitting region and the semi-reflective region of the light splitting element respectively correspond to the two second regions of the region-based light splitter, in combination with the remaining limitations of the claim.
Regarding claim 22, the prior art fails to teach or suggest the projection apparatus, wherein the illumination system further comprises a reflecting element disposed on the transmission path of the excitation beam and a transmission path of the excited beam and reflecting the excitation beam and the excited beam, wherein the wavelength converting element is a transmissive optical element, in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao et al. (EP3594747B1) discloses an Illumination System and Projection Device.  Chen et al. (US Pub. 2020/0073219) discloses an Illumination System and Projection Apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G. Z./Examiner, Art Unit 2875     


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875